           Case 1:21-cr-00003-JSR Document 8 Filed 03/22/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 United States of America                                                         Protective Order

                 v.                                                                  21 Cr. 3 (JSR)

 Steve Rosado,

                            Defendant.


       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Confidential Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal case. Certain of that

discovery may include material that (i) affects the privacy and confidentiality of individuals; (ii)

would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case. Discovery materials produced by the Government to the defendant

or his counsel that are either (1) designated in whole or in part as “Confidential” by the

Government in emails or communications to defense counsel, or (2) that include a Bates or other

label stating “Confidential,” shall be deemed “Confidential Material.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”), other than as set forth herein, and shall be used
           Case 1:21-cr-00003-JSR Document 8 Filed 03/22/21 Page 2 of 4




by the defense solely for purposes of defending this action. The defense shall not post any

Confidential Material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

       3. Confidential Material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action.

       4. The Government may authorize, in writing, disclosure of Confidential Material beyond

that otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any Confidential Material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. Except for Confidential Material that has been made part of the record of this case, and

subject to defense counsel’s obligation to retain client files under the Rules of Professional

Conduct, the defense shall return to the Government or securely destroy or delete all Confidential

Material, including the seized ESI Confidential Material, within 30 days of the expiration of the

period for direct appeal from any verdict in the above-captioned case; the period of direct appeal

from any order dismissing any of the charges in the above-captioned case; or the granting of any

motion made on behalf of the Government dismissing any charges in the above-captioned case,

whichever date is later.


                                                 2
            Case 1:21-cr-00003-JSR Document 8 Filed 03/22/21 Page 3 of 4




       7. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material. All such persons

shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

       8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                    Retention of Jurisdiction

       9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


By: _____________________________                              3/2/2021
                                                         Date: _____________________
   Jonathan L. Bodansky
   Assistant United States Attorney




                             [signature blocks continued on next page]




                                                3
         Case 1:21-cr-00003-JSR Document 8 Filed 03/22/21 Page 4 of 4




   ___________________________                    3/2/2021
                                            Date: _____________________
   Marisa Cabrera
   Counsel for Steve Rosado




SO ORDERED:

Dated: New York, New York
              22 2021
       March ___,

                                            _________________________________
                                            THE HONORABLE JED S. RAKOFF
                                            UNITED STATES DISTRICT JUDGE




                                      4
